             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                            STATESBORO DIVISION


JAMES Q. BUTLER,

        Plaintiff,

             V.                                        CV 619-081


SELENE FINANCE LP,

        Defendant.




                                 ORDER




        Presently before the Court is the parties' Stipulation of

Dismissal.        {Doc.   10.)    Plaintiff   and    Defendant    consent    to

dismissal; thus, the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a)(1)(A)(ii).            IT IS THEREFORE ORDERED

that Plaintiff's claims are DISMISSED WITHOUT PREJUDICE.            The Clerk


is directed to close this case.


     ORDER ENTERED at Augusta, Georgia this                      of November,

2019.




                                    /                   HALL,' CHIEF"JUDGE
                                         UNITE^TATES DISTRICT JUDGE
                                         SOUTHERN      DISTRICT OF GEORGIA
